Exhibit 10.2

THIRD AMENDMENT TO TERM NOTE

THIS THIRD AMENDMENT TO TERM NOTE (this “Amendment”) dated as of October 13,
2015, is by and between Cherokee Inc., a Delaware corporation (the “Borrower”),
and JPMorgan Chase Bank, N.A. (the “Bank”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

W I T N E S S E T H:

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Term
Note dated as of September 4, 2012, as amended on January 31, 2013 and January
10, 2014 (the “Term Note”) in connection with “Facility B” under the Credit
Agreement entered into between the Borrower and the Bank as of September 4, 2012
and as further amended as of January 31, 2013, January 10, 2014 and concurrently
herewith; 

WHEREAS, the Borrower and the Bank have agreed to amend the maturity date of
Facility B; and

WHEREAS, the parties desire to amend the Term Note to put such change into
effect.

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

ARTICLE I


DEFINITIONS

SECTION 1.1 Defined Terms.  Capitalized terms used, but not defined herein shall
have the meanings assigned to them in the Term Note, as amended by this
Amendment.

ARTICLE II


AMENDMENTS

SECTION 2.1. The Term Note is hereby amended by replacing the date “August 31,
2017” with “March 1, 2017” in each of the Section titled “Promise to Pay” and in
the heading of the Term Note.

SECTION 2.2  The Term Note is hereby amended by amending in its entirety the
Section titled “Principal Payments” to read as follows:





--------------------------------------------------------------------------------

 



The Borrower shall repay the principal amounts of this Note on a quarterly
basis, commencing on November 30, 2012 and continuing on the last day of each
February, May, August and November thereafter through February 28, 2017, in
equal principal installments of (A) $650,000 for the payment dates up to and
including February 28, 2013 and (B) $886,111.10 thereafter, and the remaining
outstanding principal amount shall be repaid on March 1, 2017.

ARTICLE III


MISCELLANEOUS PROVISIONS

SECTION 3.1 Ratification of and References to the Promissory Note.  This
Amendment shall be deemed to be an amendment to the Term Note, and the Term
Note, as amended hereby, shall continue in full force and effect and is hereby
ratified, reaffirmed, approved and confirmed in each and every respect.  All
references to the Term Note in any other document, instrument, agreement or
writing shall hereafter be deemed to refer to the Term Note as amended hereby.

SECTION 3.2 Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 3.3 Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 3.4 Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

SECTION 3.5 Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

SECTION 3.6 Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.

 

[Signature page follows]

 

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

 

 

 

 

 

 

BORROWER

 

Cherokee Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Howard Siegel

 

 

 

Name: Howard Siegel

 

 

 

Title:   COO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Boling

 

 

 

Name: Jason Boling

 

 

 

Title:   CFO

 

 

 

 

 

 

BANK

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Manju Manwani

 

 

 

Name: Manju Manwani

 

 

 

Title:   Officer

 

 

 

 

S-1

Signature page to Third

 

 

Amendment to Term Note

 

--------------------------------------------------------------------------------